By the Court.
Contracts for the benefit of infants are not void; and at most, are voidable. And as the infant performed his part, Woolston ought to have performed his.
One of the witnesses said, that Woolston said, that there was an indenture, on which it was contended that the indenture ought to have been produced.
By the Court.
The action is founded on the agreement, not on an indenture. Woolston’s saying [f] that there was an indenture, did not prove the fact. His declaration could not make evidence for him.
Judgment affirmed.
Brown, for plaintiff.
Cited is Voorhees v. Wait, 3 Gr. 343.